DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 02/05/2021 is acknowledged.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/05/2021.
Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 12 line 1, “The extruder of any of claim 1” should read -- The extruder of claim 1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the two separable halves” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --the two separable pieces--.
Claim 13 recites the limitation “the third inlet” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --a third inlet channel--. Alternatively, Applicant can alleviate the antecedent basis issue of claim 13 by amending the limitation “a third inlet channel” of claim 12 to read --a third inlet--.
Claim 14 recites the limitation “wherein said first and second guideways are each lined” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as --wherein each guideway is lined--. 
Claim 15 recites the limitation “wherein said first and second guideways are each positioned” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of compact prosecution, the limitation is interpreted as -- wherein each guideway are positioned--. 
Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 13 and 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, 11, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brennan (US 2017/0120513).
Regarding claim 1
Examiner notes that the limitations “for receiving a first extrudable material,” “for receiving a second extrudable material,” and “to direct flow of one or both of the two extrudable materials to produce a mechanically keyed extrudate” are recitations of intended use. The Courts have held that intended use fails to distinguish over a prior art capable of the same intended use. MPEP 2111.02(II).  Here, the first inlet, second inlet, and intermixer taught by Brennan are capable of the same intended use of the claimed apparatus.
Regarding claims 2-3, as applied to claim 1, Brennan further teaches that each of the liquefication passages 40, 42 (at least two guideways) may be in thermal communication with a corresponding heating element 36, 37 (a cooling or heat dissipation element) for heating and/or liquefying the respective feed materials 26, 28 (fig 1; [0060]). Brennan teaches that the feed materials 26, 28 are provided in filament form (filaments) for entering the respective input ports 18, 20 ([0054]).
Examiner notes that the limitation “to receive filament materials” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (at least two guideways, first inlet, and second inlet) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II). 
Regarding claim 7, as applied to claim 1, Brennan further teaches wherein the mixing device 30 (intermixer) is static or passive ([0063]).
Regarding claim 8, as applied to claim 7, Brennan further teaches wherein the mixing device 30 (intermixer) comprises at least one inclined or helical blade ([0064]).
Regarding claim 9,
Regarding claim 11, as applied to claim 1, Brennan further teaches wherein the mixing chamber 24 (interior channel) is Y-shaped (Fig 1; see top portion of mixing chamber 24).
Regarding claims 16-17, as applied to claim 1, Brennan teaches a one or more flow control valves 48 (valve) that may be provided in the fluid flow path of the feed materials 26, 28 and/or the blended deposition material 32 (fig 2; [0075]). The valves 48  may be operatively coupled to the controller 16 for controlling one or more parameters associated with the feed materials 26, 28 and/or the blended deposition material 32 ([0075]).
Examiner notes that the limitation “axially moveable between a closed position blocking the nozzle and an open position allowing material flow through the nozzle” and “positioned in an intermediate position, creating a reduced diameter passage in the nozzle” are recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. Here, the combination teaches all of the positively recited structure (valve and nozzle) of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. MPEP 2111.02(II). 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0120513), as applied to claim 3, and in further view of Baccallao (US 2018/0333910).
Regarding claim 4
However, in the same field of endeavor, three-dimensional printing, Baccallao teaches the heating element 60 may include a plurality of cooling fins 65 (plurality of fins or disks) radially outwardly extending from the heating element 60 (fig 5; [0035]). Embodiments of the cooling fins may be fins or generally annular members extending radially outwardly from heating element 60 ([0035]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the heating element 36, 37 (a cooling or heat dissipation element) taught by Brennan by adding the plurality of cooling fins 65 (plurality of fins or disks) taught by Baccallao in order to provide heat dissipation towards the outer edge of the heating element 60 for improved safety and cooling purposes (See Baccallao, [0035]). 
Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0120513), as applied to claim 1, and in further view of Baccallao (US 2018/0333910).
Regarding claims 5-6, as applied to claim 1, Brennan does not specify wherein the melt chamber includes two separable pieces joined together by at least one fastener nor wherein the two separable pieces are identical or symmetrical.
However, in the same field of endeavor, three-dimensional printing, Baccallao teaches housing 1 may define an outer structure of the 3D printing gun 100 (additive manufacturing extruder), and may enclose various internal components of the 3D printing gun 100 (fig 1; [0018]). Embodiments of the housing 1 may be comprised of two half-shells that may be joined together to form the housing 1 of the gun 100 (fig 1; [0018]). The 3D printing gun 100 may include an insulator sleeve 70 (melt chamber) (fig 1 and 6; [0037]). Insulator sleeve 70 may surround the heating element 60, and may be removable ([0037]).  Insulator sleeve 70 may retained on the heating element 60 via an interference fit (at least one fastener) between the surface of the heating element 60 and the inner surface of the sleeve 70 ([0037]).Although Baccallao teaches that insulator sleeve 70 (melt chamber) is removable, it does not specify whether it comprises two separable pieces are identical or symmetrical. However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the manifold 19 (melt chamber) of Brennan such that it is separable into identical pieces as instantly claimed 
Further, although the combination does not specify wherein the two separable pieces are identical or symmetrical, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the combination such that separable pieces of the manifold taught by Brennan are identical, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B).	
Claims 10, 12-13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0120513).
Regarding claim 10, as applied to claim 8, Brennan further teaches wherein the mixing device 30 (intermixer) comprises a mixing blades ([0064]).
Although Brennan does not specify that the mixing blades are semi-elliptical, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the mixing blades taught by Brennan such that they are semi-elliptical in shape, since it has been held that the change in form or shape, without any new or unexpected results, is an obvious engineering design. MPEP 2144.04(IV)(A)-(B). One of ordinary skill in the art would have been motivated to in order to provide dynamic mixing of the feed materials within the mixing chamber (See Brennan, [0064]).
Although Brennan teaches the mixing device 30 (intermixer) may be a dynamic mixer for providing active mixing techniques of the feed materials 26, 28, it does not specify that the blades of the mixing device 30 are moveable between an in-line side-by-side arrangement and a zig-zag intermixing arrangement ([0064]). However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to move the blades taught by Brennan from an in-line side-by-side arrangement and a zig-zag intermixing arrangement, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not 
Regarding claims 12-13, as applied to claim 1, Brennan further teaches that while two input ports are shown, any number of ports (third inlet channel), and any corresponding number of feed materials may be used ([0053]). Additionally, the mixing device 30 in the form a dynamic mixer may have a central shaft (axially central tube) that is rotatable about the central axis and may have mixing blades ([0064]).
Although Brennan does not specify that the additional ports (third inlet channel) are formed in the manifold 19 (melt chamber), fluidly connected with the mixing chamber 24 (interior channel), and connected to the central shaft (axially central tube), one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify Brennan such that the additional ports are connected to the mixing chamber and central shaft in the same fashion as the first two input ports taught by Brennan, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One of ordinary skill in the art would have been motivated in order provide dynamic mixing of the feed materials 26, 28 within the mixing chamber 24 ([0053] and [0064]).
Regarding claim 15, as applied to claim 1, Brennan does not specify wherein said first and second guideways are each positioned at a 45° angle relative to a longitudinal axis of the lower section of the interior channel of said melt chamber.
However, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the liquefication passages 40, 42 (at least two guideways) taught by Brennan, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One of ordinary skill in the art would have been motivated to deliver the respective liquefied feed materials 26, 28 downstream toward the mixing chamber 24 ([0060]).
Regarding claim 18, as applied to claim 17, Brennan teaches a one or more flow control valves 48 (valve) that may be provided in the fluid flow path of the feed materials 26, 28 and/or the blended deposition material 32 (fig 2; [0075]). 
Although Brennan does not specify that the valve 38 (valve) is mounted on the central shaft (axially central tube) upon which the mixing device 30 (intermixer) is mounted, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to Brennan by mounting the valve onto the central shaft, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04(VI)(C). One of ordinary skill in the art would have been motivated in order to control the flow of feed materials ([0075]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US 2017/0120513), as applied to claim 2, and in further view of Armani (US 2016/0236409).
Regarding claim 14
However, in the same field of endeavor, 3D printers, Armani teaches that as the filament is pushed by the extruder motor it moves into a nozzle 811 that has an internal nozzle tube 815 (friction-reducing tube) inside to reduce friction and relieve excessive internal pressure (fig 19; [0066]).
Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the liquefication passages 40, 42 (at least two guideways) of Brennan to include an internal tube as taught by Armani since the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. MPEP 2143(C). One of ordinary skill in the art would have been motivated in order to reduce friction and relieve excessive internal pressure (See Armani, [0066]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JAMEL M NELSON/Examiner, Art Unit 1743                                          

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743